DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-3 and 5-10 are pending in the application.  Claim 4 has been cancelled.
Amendments to the claim 1, filed on 20 December 2020, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 20 December 2020, regarding the 35 U.S.C. §103 rejections made of record, have been fully considered but are deemed unpersuasive.
Applicants argue that neither Li and Masayuki either alone or in combination disclose the claimed limitations of --a longitudinal section of an inner sidewall of the through hole is stepped, arced, or curved, and the longitudinal section of the inner sidewall of the through hole being stepped, arced, or curved causes a liquid optical adhesive to flow along an upper surface of the polarizer to the through hole, to pass along the inner sidewall of the through hole, to gradually flow downward, and to fill the through hole gradually during a coating process--.  Wherein applicants argue that Li only discloses a light-transmissive opening that is a vertical hole with the inner In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants go on to argue that the prior art of Masayuki is directed towards the technical problem of adjusting the absorption of water, which is different from the technical effect of the present application to ensure that the liquid optical adhesive does not generate bubbles during the filling process, thereby increasing light transmittance of the through hole.  The examiner respectfully disagrees.  In response to applicants' argument that the references fail to show the technical features of applicants' invention, it is noted that the technical features upon which applicant relies (i.e., "that the liquid optical adhesive does not generate bubbles during the filling process, thereby increasing light transmittance of the through hole") is not recited in the rejected claim(s).  Although the claimed invention can be interpreted in light of the specification, limitations from the specification are not read into the claims.  Although the claims can be interpreted in view of the technical aims (features) of the claimed invention as disclosed in the instant specification.  In that the invention as a whole is interpreted in view of the 
The applicants go on to argue that Li and Masayuki either alone or in combination fail to disclose --a longitudinal section of an inner sidewall of the through hole is stepped, arced, or curved, and the longitudinal section of the inner sidewall of the through hole being stepped, arced, or curved causes a liquid optical adhesive to flow along an upper surface of the polarizer to the through hole, to pass along the inner sidewall of the through hole, to gradually flow downward, and to fill the through hole gradually during a coating process--.  The examiner respectfully disagrees.  In the instant case, Li discloses a display module (ref. #10) comprising a first polarizer (ref. #12) and a second polarizer (ref. #13), the first and second polarizer being arranged on opposite sides of a liquid crystal cell (ref. #11) (figures 1 to 5, [0065], and [0078] of Li); wherein the first and second polarizers each have a light-transmissive opening (ref. "V2") extending through each polarizer (figures 1 to 5 and [0080] of Li).  Specifically, Li provides for --a polarizer, comprising: a polarizer body; and a through hole penetrating through the polarizer body--.  Li fails to disclose --an inner diameter of one end of the through hole is greater than an inner diameter of another end of the through hole--.  Masayuki discloses a polarizing plate (ref. #10) having a through hole (ref. #15) with a trapezoidal cross-section (figures 2, 4, 6, and [0015]-[0018] of Masayuki).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the through hole of Masayuki with the through hole of the polarizer disclosed by Li in order to have --an inner diameter of one end of the through hole is greater than an inner diameter of another end of the through hole--.  One of ordinary skill in the art See MPEP §2144.04(IV)(B).  Li in view of Masayuki further fail to disclose that --a longitudinal section of an inner sidewall of the through hole is stepped, arced, or curved, and the longitudinal section of the inner sidewall of the through hole being stepped, arced, or curved causes a liquid optical adhesive to flow along an upper surface of the polarizer to the through hole, to pass along the inner sidewall of the through hole, to gradually flow downward, and to fill the through hole gradually during a coating process--.  However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have the longitudinal section of the inner sidewall of the through hole be stepped, arced, or curved, since such a modification would have involved a mere change in the shape of the through hole sidewall.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(B).  (In that the polarizer of Li in view of Masayuki would have the same structure as the claimed polarizer, "a liquid optical adhesive would flow along an upper surface of the polarizer to the through hole, to pass along the inner sidewall of the through hole, to gradually flow downward, and to fill the through hole gradually during a coating process" as claimed.)
Applicants further argue that the combination of Li and Masayuki alone or in combination cannot achieve the advantage of "the liquid optical adhesive not generating bubbles during the filling process, thereby increasing light transmittance of the through See MPEP §2145(I).
Therefore, in light of applicants' arguments, it is the decision of the examiner that the §103 rejections made over Li in view of Masayuki are still valid.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0331960 A1) in view of Masayuki (JP 2005-292238 A).
Regarding Claim 1:  Li discloses a display module (ref. #10) comprising a first polarizer (ref. #12) and a second polarizer (ref. #13), the first and second polarizer being arranged on opposite sides of a liquid crystal cell (ref. #11) (figures 1 to 5, [0065], and [0078] of Li).  Li also discloses that the first and second polarizers each have a light-transmissive opening (ref. "V2") extending through each polarizer (figures 1 to 5 and [0080] of Li
Li fails to disclose --an inner diameter of one end of the through hole is greater than an inner diameter of another end of the through hole--.
Masayuki discloses a polarizing plate (ref. #10) having a through hole (ref. #15) with a trapezoidal cross-section (figures 2, 4, 6, and [0015]-[0018] of Masayuki).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the through hole of Masayuki with the through hole of the polarizer disclosed by Li in order to have --an inner diameter of one end of the through hole is greater than an inner diameter of another end of the through hole--.  One of ordinary skill in the art would have been motivated to have combined the through hole of Masayuki with the through hole of the polarizer disclosed by Li, since such a modification would have involved a mere change in the shape of the through hole.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(B).
Li in view of Masayuki further fail to disclose that --a longitudinal section of an inner sidewall of the through hole is stepped, arced, or curved, and the longitudinal section of the inner sidewall of the through hole being stepped, arced, or curved causes a liquid optical adhesive to flow along an upper surface of the polarizer to the through hole, to pass along the inner sidewall of the through hole, to gradually flow downward, and to fill the through hole gradually during a coating process--.  However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have the longitudinal section of the inner sidewall of the through hole be stepped, arced, or curved, since such a modification would have involved a mere change in the shape of the through hole sidewall.  A change in shape is generally See MPEP §2144.04(IV)(B).
Regarding Claim 2:  Li in view of Masayuki discloses that the inner diameter of the through hole gradually decreases from one end of the through hole to the another end of the through hole (figures 2, 4, and 6 of Masayuki).
Regarding Claim 3:  Li in view of Masayuki discloses that a longitudinal section along a central axis of the through hole is triangular or trapezoidal (figures 2, 4, and 6 of Masayuki).
Regarding Claim 5:  Li in view of Masayuki discloses a display panel comprising the polarizer (figures 1 to 5, [0065], and [0078] of Li).
Regarding Claim 6:  Li in view of Masayuki discloses a display panel comprising in order a substrate ("opposing substrate", ref. #112), the polarizer ("second polarizer", ref. #13) attached to a surface of the substrate, and an optical adhesive layer ("transparent film layer", ref. #61; and "second adhesive layer", ref. #60) on a surface of the polarizer away from the substrate and filled into the through hole of the polarizer (figures 3 to 5, [0065], [0078], and [0081]-[0083] of Li).  (In the instant case, both the transparent film layer and the second adhesive layer together are considered equivalent to the claimed "optical adhesive layer").
Regarding Claim 7:  Li in view of Masayuki also discloses that the display panel can further comprise a cover plate ("cover plate", ref. #50) attached to a surface of the optical adhesive layer away from the substrate (figures 1 to 6, and [0079] of Li).
Regarding Claim 8:  Li in view of Masayuki discloses the optical adhesive layer is completely coated on the surface of the polarizer (figures 1 to 6 of Li
Regarding Claim 9:  Li in view of Masayuki discloses the optical adhesive layer completely fills the through hole (figures 1 to 6 of Li).
Regarding Claim 10:  Li in view of Masayuki discloses that the substrate is a color film substrate (figures 3 to 5, [0068], and [0069] of Li).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781